UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


ANDRE FOREMAN,                            
                  Plaintiff-Appellant,
                 and
WILLIAM SUMMS,
                             Plaintiff,
                                                  No. 02-2284
                 v.
CHARLES D. GRIFFITH, JR.; BERNARD
PISHKO; CALVIN DEPEW; THE CITY OF
NORFOLK,
              Defendants-Appellees.
                                          
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
             Robert G. Doumar, Senior District Judge.
                   (CA-02-380-2, CA-02-394-2)

                      Argued: September 26, 2003

                      Decided: November 17, 2003

                Before WILKINS, Chief Judge, and
                HAMILTON, Senior Circuit Judge.*



Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.

  *The opinion is filed by a quorum of the panel pursuant to 28 U.S.C.
§ 46(d).
2                        FOREMAN v. GRIFFITH
                             COUNSEL

ARGUED: Bruce Elliott Fein, FEIN & FEIN, Washington, D.C., for
Appellant. Alan Brody Rashkind, FURNISS, DAVIS, RASHKIND &
SAUNDERS, P.C., Norfolk, Virginia, for Appellees Pishko and Nor-
folk; Michael Eugene Ornoff, ORNOFF & ARNOLD, P.C., Virginia
Beach, Virginia, for Appellees Griffith and Depew. ON BRIEF: Gil-
bert K. Davis, DAVIS & STANLEY, L.L.C., Fairfax, Virginia, for
Appellant. James A. Cales, III, FURNISS, DAVIS, RASHKIND &
SAUNDERS, P.C., Norfolk, Virginia, for Appellees Pishko and Nor-
folk.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Andre Foreman (Foreman) appeals the district court’s dismissal of
his § 1983 claims alleging deprivation of liberty and property interests
without due process of law in violation of the Due Process Clause of
the Fourteenth Amendment to the United States Constitution. U.S.
Const. amend. XIV; 42 U.S.C. § 1983. He also appeals the district
court’s dismissal of his state law defamation claim. We affirm in part,
vacate in part, and remand for further proceedings.

                                   I.

   Foreman is a deputy attorney for the City of Norfolk, Virginia (the
City). He filed the present action after he was demoted to a lesser
position in the City Attorney’s Office following the release of an
investigative report (the Report) prepared by Charles Griffith, the Vir-
ginia Commonwealth’s Attorney for the City of Norfolk. In the
Report, Griffith concluded that Foreman had acted improperly,
although not criminally, in negotiating a towing contract on behalf of
                         FOREMAN v. GRIFFITH                          3
the City with Tidewater Towing, Inc. Bernard Pishko was Foreman’s
boss at the City Attorney’s Office, and the person who demoted him.

   Griffith released the Report to print and broadcast media, which
media outlets in turn quoted portions of the Report that Foreman
claims are defamatory. The primary accusation against Foreman in
the Report was that he engaged in unethical favoritism of Tidewater
Towing, Inc. at the City’s expense and to enrich himself. Foreman
alleges that the accusation is false and damaged his professional repu-
tation.

  At issue in the present appeal are the following three claims by
Foreman:

   (1) a property interest claim, based upon Foreman’s particular posi-
tion in the City Attorney’s Office, against Pishko and the City, alleg-
ing the failure to provide him a name-clearing hearing prior to his
demotion violated the Due Process Clause of the Fourteenth Amend-
ment;

   (2) a liberty interest claim against Pishko and the City, alleging
harm to Foreman’s professional reputation, because Pishko and the
City failed to provide him a name-clearing hearing prior to releasing
the Report and demoting him, in violation of the Due Process Clause
of the Fourteenth Amendment; and

   (3) a defamation claim under Virginia common law against Grif-
fith, without specifying capacity, individual or official.

   Foreman originally filed this action in state court. Specifically, he
filed a complaint and an amended complaint, respectively entitled
motion for judgment and amended motion for judgment. The action
was subsequently removed to the United States District Court for the
Eastern District of Virginia. Griffith, Pishko, and the City (collec-
tively the Defendants) moved to dismiss the entire action pursuant to
Federal Rule of Civil Procedure 12(b)(6), and Griffith filed a separate
motion for a more definite statement pursuant to Federal Rule of Civil
4                        FOREMAN v. GRIFFITH
Procedure 12(e). The district court granted the motion for a more defi-
nite statement, and Foreman complied.1

   The Defendants then renewed their Rule 12(b)(6) motions, which
the district court granted. Foreman noted this timely appeal.

                                   II.

   We review de novo a district court’s dismissal of a complaint pur-
suant to Rule 12(b)(6). Mylan Labs., Inc. v. Matkari, 7 F.3d 1130,
1134 (4th Cir. 1993). "[A] Rule 12(b)(6) motion should only be
granted if, after accepting all well-pleaded allegations in the plain-
tiff’s complaint as true and drawing all reasonable factual inferences
from those facts in the plaintiff’s favor, it appears certain that the
plaintiff cannot prove any set of facts in support of his claim entitling
him to relief." Edwards v. City of Goldsboro, 178 F.3d 231, 244 (4th
Cir. 1999).

                                  III.

   Foreman first contends that the district court committed reversible
error by dismissing his Virginia state law defamation claim against
Griffith. We agree.

   Relying exclusively on Eighth Circuit precedent, see Egerdahl v.
Hibbing Community College, 72 F.3d 615, 619 (8th Cir. 1995); and
Nix v. Norman, 879 F.2d 429, 431 (8th Cir. 1989), the district court
dismissed Foreman’s defamation claim on the basis that, because the
Complaint failed to expressly state that Griffith was being sued in his
individual capacity, the Eleventh Amendment to the United States
Constitution barred his claim. U.S. Const. amend. XI. The Eleventh
Amendment to the United States Constitution provides, "The Judicial
power of the United States shall not be construed to extend to any suit
in law or equity, commenced or prosecuted against one of the United
States by Citizens of another State, or by Citizens or Subjects of any
Foreign State." Id. While "the text of the Amendment would appear
    1
   From here forward, we will refer to the complaint, amended com-
plaint, and more definite statement collectively as "the Complaint."
                          FOREMAN v. GRIFFITH                           5
to restrict only the Article III diversity jurisdiction of the federal
courts," Seminole Tribe v. Florida, 517 U.S. 44, 54 (1996), the
Supreme Court has long "‘understood the Eleventh Amendment to
stand not so much for what it says, but for the presupposition . . .
which it confirms,’" id. (quoting Blatchford v. Native Village of
Noatak, 501 U.S. 775, 779 (1991)). That presupposition is "that an
unconsenting State is immune from suits brought in federal courts by
its own citizens as well as by citizens of another State," Edelman v.
Jordan, 415 U.S. 651, 663 (1974), "unless [it] consent[s] to [such
suits] in unequivocal terms or unless Congress, pursuant to a valid
exercise of power, unequivocally expresses its intent to abrogate the
immunity," Green v. Mansour, 474 U.S. 64, 68 (1985). Notably, the
Supreme Court has made clear that the "Eleventh Amendment bars a
suit against state officials when the state is the real, substantial party
in interest." Pennhurst State School & Hosp. v. Halderman, 465 U.S.
89, 101 (1984) (internal quotation marks omitted).

   The Eighth Circuit cases relied upon by the district court stand for
the proposition that if a plaintiff’s complaint is silent about the capac-
ity in which he has sued a state actor, the court should interpret the
complaint as including only official capacity claims. Egerdahl, 72
F.3d at 619; Nix, 879 F.2d at 431.

   In Biggs v. Meadows, 66 F.3d 56 (4th Cir. 1995), the Fourth Circuit
expressly rejected the Eighth Circuit’s mechanical approach to deter-
mining the capacity (official versus individual) in which a plaintiff
has sued a state actor in favor of a more flexible approach that looks
to the nature of the plaintiff’s claim or claims, the relief sought, and
the course of proceedings. Id. at 59-60. With respect to assessing the
nature of a plaintiff’s claim or claims, the Biggs court stated that the
plaintiff’s failure to allege that the defendant acted in accordance with
a governmental policy or custom or the lack of indicia of such a pol-
icy or custom on the face of the complaint indicates that a state actor
has been sued in his individual capacity. Id. at 61. With respect to the
nature of the relief sought, the Biggs court also stated that the plain-
tiff’s request for compensatory or punitive damages indicates an indi-
vidual capacity suit since such relief is unavailable in official capacity
suits. Id. Finally, with respect to the course of proceedings, the Biggs
court stated that the defendant’s assertion of qualified immunity as a
6                          FOREMAN v. GRIFFITH
defense indicates an individual capacity suit, since such a defense is
only available in individual capacity suits. Id.

   In resolving the question of whether Foreman sued Griffith for def-
amation in his individual or his official capacity, the district court
erred in applying the Eighth Circuit’s mechanical approach.2 The dis-
trict court should have applied the more flexible approach set forth in
Biggs.3 Our own application of the Biggs approach to the Complaint
leads to the inescapable conclusion that Foreman sued Griffith for
defamation in his individual capacity.

   The nature of Foreman’s defamation claim suggests that Foreman
sued Griffith in his individual capacity. Under Virginia law, defama-
tion is an intentional tort for which government officials do not enjoy
sovereign immunity, irrespective of whether they acted within or
without the scope of their employment. Fox v. Deese, 362 S.E.2d 699,
705-06 (Va. 1987); Elder v. Holland, 155 S.E.2d 369, 372-73 (Va.
1967). Additionally, the Complaint does not allege that Griffith, in
allegedly defaming Foreman, acted in accordance with a governmen-
tal policy or custom.

   The nature of the relief sought by Foreman with respect to his defa-
mation claim, compensatory and punitive damages, suggests that
Foreman sued Griffith in his individual capacity. Finally, Griffith’s
assertion of qualified immunity, a defense only asserted in individual
capacity suits, suggests that Foreman sued Griffith in his individual
capacity.
    2
     Griffith argues that, because Foreman failed to make a motion to alter
or amend the judgment pursuant to Rule 59(e) of the Federal Rules of
Civil Procedure, he should be barred from challenging the district court’s
dismissal of his defamation claim. Griffith’s argument is without merit.
Foreman is entitled to challenge the district court’s Rule 12(b)(6) dis-
missal of his defamation claim on appeal without having first made a
Rule 59(e) motion below.
   3
     We observe that Biggs involved federal claims brought pursuant to 42
U.S.C. § 1983 as opposed to a state law claim such is at issue here. This
distinction is of no moment given that the Eleventh Amendment applies
to bar law suits against states in federal court regardless of the federal or
state law nature of the underlying claims in such law suits.
                          FOREMAN v. GRIFFITH                            7
  In sum, we hold that the district court erred in dismissing Fore-
man’s defamation claim at the pleading stage.4

                                   IV.

   Foreman next argues that the district court erred in dismissing his
claim alleging that Pishko and the City deprived him of his alleged
property interest in his particular position at the City Attorney’s
Office in violation of the Due Process Clause of the Fourteenth
Amendment. In the Complaint, Foreman alleges that the Due Process
Clause required that he be afforded a name-clearing hearing prior to
being demoted, which he did not receive.

   Foreman’s challenge to the district court’s dismissal of his property
interest claim is without merit. Whether a plaintiff has a protectable
property interest under the Due Process Clause turns upon the plain-
tiff’s property rights under state law. Bd. of Regents of State Colleges
v. Roth, 408 U.S. 564, 577 (1972). The district court dismissed Fore-
man’s property interest claim on the basis that, under Virginia law,
"Foreman was an at-will employee who had no constitutionally pro-
tected property interest in his continued employment as such." (J.A.
396). We agree.
  4
    Griffith offers three alternative grounds for affirmance not addressed
by the district court. First, Griffith argues the Complaint fails to allege
actual malice as required by New York Times v. Sullivan, 376 U.S. 254
(1964), when the alleged victim of defamation is a public figure. Second,
Griffith claims a qualified privilege under Virginia law. Larimore v.
Blaylock, 528 S.E.2d 119 (Va. 2000) (collecting cases where court
applied doctrine of qualified privilege in cases involving defamatory
statements made between co-employees and employers in the course of
employee disciplinary or discharge matters). Finally, Griffith argues that
Foreman has not alleged any statements that are actually defamatory.
   We reject each of these arguments. Accepting the allegations in the
Complaint as true and viewing them in the light most favorable to Fore-
man reveals that: (1) Foreman has sufficiently alleged actual malice as
required by New York Times v. Sullivan; (2) the same allegation disquali-
fies Griffith from entitlement to a qualified privilege, Southeastern Tide-
water Opportunity Project v. Bade, 435 S.E.2d 131, 132-33 (Va. 1993);
and (3) the Complaint sufficiently alleges defamatory statements.
8                       FOREMAN v. GRIFFITH
   In the Complaint, Foreman initially concedes that he "was an at-
will employee" of the City Attorney’s Office. (J.A. 335). By this
statement, Foreman appears to acknowledge that Norfolk City Charter
§ 53 provides that Norfolk City Attorneys are at-will employees,
nominated by the City Attorney and appointed by the City Counsel.
Norfolk City Charter § 53. Section 53 of the Norfolk City Charter is
squarely in accord with Virginia’s strong adherence to the common
law employment-at-will doctrine. Bailey v. Scott-Gallagher, Inc., 480
S.E.2d 502, 503 (Va. 1997).

  However, Foreman attempts to nullify the effect of Norfolk City
Charter § 53 by also alleging that:

    the longstanding custom of [the City Attorney’s Office] was
    to terminate or discipline or demote only for just cause. That
    was the case during Foreman’s approximately 17 years of
    legal service in the City Attorney’s office. Foreman recalls
    no case in which any lawyer-employee was ever terminated,
    disciplined, or demoted without cause. That understanding
    was the "common law" of the workplace, and was commu-
    nicated to Foreman directly and personally by Pishko, the
    City Attorney, on more than three occasions. It was also
    communicated to Foreman and others on numerous occa-
    sions by Pishko’s predecessor, Phil Trapani.

(J.A. 335-336).

   Foreman is correct that a common law of a particular institution
developed by circumstances of the employee’s service can create a
property interest protected by the Due Process Clause of the Four-
teenth Amendment. Perry v. Sindermann, 408 U.S. 593, 602 (1972)
(finding that a "common law" of a particular institution developed by
circumstances of the employee’s service can also create a property
interest). We find the decision of County of Giles v. Wines, 546
S.E.2d 721 (Va. 2001), dispositive in that circumstances of the nature
alleged by Foreman do not create a common law of the workplace to
discharge only for cause in the face of the strong presumption under
Virginia common law that an employment relationship in Virginia is
at-will.
                           FOREMAN v. GRIFFITH                            9
   In County of Giles, D. Chad Wines (Wines) sued Giles County,
Virginia and its Board of Supervisors following his termination as a
County employee without any pre or post termination hearing proce-
dures. Id. at 722. Like Foreman, Wines asserted a property interest
claim under the Due Process Clause of the Fourteenth Amendment.
Id. Specifically, Wines alleged that the County and the Board of
Supervisors had violated the Due Process Clause of the Fourteenth
Amendment by depriving him of his property interest in continued
employment with the County, subject to termination only for cause,
without providing him name clearing procedures.5 Id. In support of
his claimed property interest in continued employment with the
County, Wines relied upon the County’s Personnel Policy, enacted by
its Board of Supervisors. In relevant part, the County’s Personnel Pol-
icy provided:

      8-5 Discharges

      An employee may be discharged for inefficiency, insubordi-
      nation, misconduct, or other just cause. Discharge may be
      made by the Department Head with approval of the County
      Administrator in the case of employees below department
      head level. The County Administrator with the approval of
      the Board of Supervisors may discharge other employees. A
      written statement of the reasons for such action shall be fur-
      nished the employee and a copy shall be made part of the
      personnel file of the individual.

Id. at 722. Additionally, § 8-7 of the County’s Personnel Policy enu-
merated "Causes for Suspension, Demotion, or Dismissal." County of
Giles, 546 S.E.2d at 723. The jury returned a verdict in favor of
Wines. Id. at 722.

   At the conclusion of Wines’ evidence and at the conclusion of all
the evidence, the County and the Board of Supervisors made motions
to strike Wines’ evidence on the basis that Wines was an employee
terminable at-will and, therefore, the County was not limited to termi-
nating him solely for cause nor required to provide him with proce-
  5
  According to Wines, personality conflicts with the County’s Board of
Supervisors, rather than any fault on his part, resulted in his termination.
10                       FOREMAN v. GRIFFITH
dural due process in connection with terminating him. Id. at 722. The
trial court denied all such motions based upon its holding that the
County Personnel Policy created an employment contract under
which the County could only discharge Wines for cause. Id. Thus, the
trial court entered an order confirming the jury’s verdict in favor of
Wines. Id. The County and the Board of Supervisors appealed.

   On appeal, the County and the Board of Supervisors denied that
Wines had a constitutionally protected property interest in his
employment position with the County. Id. at 724-25. According to the
County, under Virginia common law Wines’ employment with the
County was presumed to be terminable at-will, and the evidence pre-
sented at trial was insufficient to rebut the presumption. Id. at 723-25.
Wines, on the other hand, argued that §§ 8-5 and 8-7 of the County’s
Personnel Policy created an employment contract guaranteeing him
the right to be terminated solely for cause, and that such right trans-
lated to afford him a constitutionally protected property interest.
Giles, 546 S.E.2d at 725.

   The Supreme Court of Virginia unequivocally held in favor of the
County and the Board of Supervisors. Id. at 725. In so doing, the
court reiterated the rule that Virginia strongly adheres to the common
law employment-at-will doctrine. Id. at 723, 725. Under that doctrine,
there is a strong rebuttable presumption that an employment relation-
ship is at-will for an indefinite period of time, with either party free
to terminate the relationship at any time and for any reason. Id. at 723.
The court applied this doctrine to the evidence before it and held:
"Wines failed to present evidence that he had an employment contract
terminable solely for cause sufficient to rebut the employment at-will
presumption." Id. According to the court:

        Section 8-5 of the County’s Personnel Policy does not
     change the nature of Wines’ employment at-will contract
     with the County. The language upon which Wines relies
     states that an "employee may be discharged for inefficiency,
     insubordination, misconduct, or other just cause." This sen-
     tence does not state that an employee shall only be dis-
     charged for inefficiency, insubordination, misconduct, or
     other just cause; nor does it state that an employee will not
     be discharged without just cause. We hold that the personnel
                         FOREMAN v. GRIFFITH                        11
    policy at issue in this case is not sufficient to rebut the
    strong presumption in favor of the at-will employment rela-
    tionship in this Commonwealth.

       We note that Wines also relies upon § 8-7 of the County’s
    Personnel Policy which enumerates "Causes for Suspension,
    Demotion, or Dismissal." However, this section is devoid of
    any language which changes the nature of the at-will
    employment relationship between the County and its
    employees. There is simply no language in this section that
    limits the County’s power to discharge an employee without
    cause.

Id. The court also held that the County’s interim administrator’s mis-
taken belief that Wines could only be discharged for cause was insuf-
ficient to change Wines’ at-will employment relationship with the
County. Id. Because Wines failed to establish that he was an
employee terminable solely for cause, he had no property right pro-
tected by the Fourteenth Amendment. Id. at 725. Accordingly, the
court reversed the judgment of the trial court with respect to Wines’
property interest claim and entered final judgment in favor of the
County and the Board of Supervisors. Id.

   The facts of the present case, taken in the light most favorable to
Foreman, are even less compelling than the facts in Giles. Giles
involved written language in a formal personnel policy, which written
language at least arguably gave employees the impression that termi-
nations and demotions would only be for cause. No such comparable
evidence exists in the present case. Indeed, the only officially issued
written directive on the subject, Norfolk City Charter § 53, clearly
provides that attorneys in the City Attorney’s Office are employees
at-will, with no guarantee of continued employment or of a particular
rank. The arguable longstanding custom of the City Attorney’s Office
not to terminate or demote attorneys except for cause coupled with
the multiple verbal assurances of similar effect by Pishko and his pre-
decessor are simply insufficient to vitiate the combined force of this
express language and the strong presumption of an at-will employ-
ment relationship under Virginia law.

  In sum, we hold Foreman did not have a property interest in his
continued employment nor his particular rank at the City Attorney’s
12                       FOREMAN v. GRIFFITH
Office. Accordingly, he cannot sustain his property interest claim
under the Due Process Clause. We, therefore, affirm the district
court’s Rule 12(b)(6) dismissal of such claim.

                                   V.

   Foreman challenges the district court’s dismissal of his liberty
interest claim alleging that Pishko and the City deprived him of his
liberty interest in his professional reputation and future employment
opportunities in violation of the Due Process Clause of the Fourteenth
Amendment. According to Foreman, the violation occurred when
Pishko and the City failed to give him a name-clearing hearing prior
to making the Report public and demoting him for reasons contained
in the Report. Foreman’s liberty interest claim is foreclosed by our
decision in Johnson v. Morris, 903 F.2d 996, 999 (4th Cir. 1990).
Accordingly, we affirm the district court’s dismissal of this claim.

   In Johnson, the plaintiff, a public employee who had been demoted
and transferred for alleged misconduct on the job, alleged that his
employer’s public announcement of the reasons for his demotion
without notice and an opportunity to be heard prior to the demotion
deprived him of his liberty interests in his reputation and future career
opportunities in violation of the Due Process Clause. Id. at 998. Fol-
lowing a bench trial, the district court entered judgment in favor of
the plaintiff. Id.

   On appeal, we reversed on the ground that no protectable liberty
interest was implicated by the public announcement of the reasons for
the plaintiff’s demotion. Id. at 1000. In this regard, we held that "for
a liberty interest to have been implicated, some damage to [the plain-
tiff’s] employment status must have resulted from publication of the
reasons for his demotion." Id. at 999. Because the plaintiff remained
employed by his public employer, we concluded that he suffered no
damage to his employment status, and thus, could not be heard to
complain that he had been made unemployable as the result of the
publication. Id. We also concluded that any harm to the plaintiff’s
chances for career advancement with his public employer did not
result from the publication of the reasons for his demotion, but from
the reasons for the demotion itself. Id. at 999-1000.
                           FOREMAN v. GRIFFITH                           13
   In the present case, like the plaintiff in Johnson, Foreman remained
employed by his public employer after the public announcement of
the reasons for his demotion. Accordingly, he suffered no damage to
his employment status and cannot be heard to complain that he has
been made unemployable. Furthermore, any harm that came to Fore-
man’s chances for career advancement with the City Attorney’s
Office did not result from the publication of the actual reasons for his
demotion, but from the actual reasons themselves. In short, even
accepting all of the facts in Foreman’s complaint as true, Foreman
cannot establish that he has been deprived of a liberty interest pro-
tected by the Due Process Clause, and therefore, we affirm the district
court’s dismissal of Foreman’s liberty interest claim against Pishko
and the City.6

                                    VI.

   In conclusion, we: (1) vacate the district court’s dismissal of Fore-
man’s defamation claim against Griffith and remand that claim for
further proceedings; (2) affirm the district court’s dismissal of Fore-
man’s property interest claim; and (3) affirm the district court’s dis-
missal of Foreman’s liberty interest claim.

                                      AFFIRMED IN PART, VACATED
                                         IN PART, AND REMANDED

  6
    In support of his liberty interest claim, Foreman makes mention of the
following statement in a footnote in Stone v. University of Maryland
Medical System Corp., 855 F.2d 167 (4th Cir. 1988): "[A] public
employer’s stigmatizing remarks do not deprive an employee of a liberty
interest unless they are made in the course of a discharge or significant
demotion." Id. at 172 n.5. Any reliance that Foreman places on this state-
ment in support of his liberty interest claim is misplaced. The statement
is not only nonbinding dicta, but also pre-Johnson, which squarely
rejected the idea that a mere demotion can sustain a liberty interest claim.